Reasons for Allowance
Claims 1-5 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include the light-emitting system comprises a plurality of wire bonds, wherein each wire bond is in electrical communication with at least one LED of the plurality of LEDs, and wherein at least 50% of the wire bonds are positioned outside of any light emission area of the plurality of LEDs.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 10, there is no teaching, suggestion, or motivation for combination in the prior art to include one or more LEDs of the plurality of LEDs each comprise a first semiconductor layer, a second semiconductor layer, a substrate, a first conductive layer in physical contact with at least a portion of the substrate, a first contact pad, and a via in thermal communication with the first semiconductor layer and the first conductive layer.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 19, there is no teaching, suggestion, or motivation for combination in the prior art to include at least one LED of the plurality of LEDs has a nearest neighbor distance of 50 micrometers ( m) or less, and wherein the plurality of LEDs is configured to be operated at a current density of at least 1 A/mm2, wherein the light-emitting system is configured to produce cumulative light output having a luminance of at least 10 cd/mm2 at 200C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893